DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 21 August 2020 has been entered, leaving claims 21-30 pending, all of which are new.

Terminal Disclaimer
The terminal disclaimer filed on 09 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,889,026 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James K. Blodgett on 09 December 2021.


The application has been amended as follows: 

21.	(Currently Amended)	A method of making a molded mineral wool insulation product using a molding process comprising:
providing a mold system comprising a first mold unit and a second mold unit, the second mold unit being coupled to the first mold unit to move relative to the first mold unit between a closed position in which a mold cavity is defined between the first and the second mold units and an opened position in which the second mold unit is spaced apart from the first mold unit, wherein: i) the first mold unit is formed to include a first passageway in fluid connection with a source of cool compressed air and to include an array of holes formed in the first mold unit that are arranged to open into the first passageway so that the first passageway communicates with the mold cavity, and ii) the second mold unit is formed to include a second passageway in fluid connection with the source of cool compressed air and to include an array of holes formed in the second mold unit that are arranged to open into the second passageway so that the second passageway communicates with the mold cavity;
arranging an uncured blank in the mold cavity, the uncured blank including mineral wool fiber and uncured binder, 
heating the first mold unit with hot oil, electrical resistance, heated platens, or any combination thereof, injecting cool compressed air from the source of cool compressed air into the first passageway of the first mold unit, transferring heat from the heated first mold unit to the cool compressed air in the first passageway to establish hot compressed air therefrom in the first passageway, and injecting the hot compressed air from the first passageway into the mold cavity in which the uncured blank is arranged; 
heating the second mold unit with hot oil, electrical resistance, heated platens, or any combination thereof, injecting cool compressed air from the source of cool compressed air into the second passageway of the second mold unit, transferring heat from the heated second mold unit to the cool compressed air in the second[ therefrom in the second passageway, and injecting the hot compressed air from the second passageway into the mold cavity in which the uncured blank is arranged; and


24.	(Currently Amended)	The method of claim 21, wherein the hot compressed air injected from the first and second passageways into the mold cavity has a temperature of about 200 degrees Fahrenheit to about 500 degrees Fahrenheit.

25.	(Currently Amended)	The method of claim 21, wherein the cool compressed air has a temperature of no more than about 80 degrees Fahrenheit and wherein the hot compressed air injected from the first and second passageways into the mold cavity has a temperature of about 200 degrees Fahrenheit to about 500 degrees Fahrenheit.

26.	(Currently Amended)	The method of claim 21, wherein the hot compressed air from the first and second passageways has a pressure and flow rate configured to minimize dimpling and deformation of[ the uncured blank in the mold cavity.

27.	(Currently Amended)	The method of claim 21, wherein the first passageway includes a perimeter portion and a distribution portion, the perimeter portion being be arranged to extend around a perimeter of[ the first mold unit to cause heat to be transferred from the heated first mold unit to the[ cool compressed air to establish the hot[ compressed air therefrom, and the distribution portion being in fluid communication with the perimeter portion and in fluid communication with the array of holes formed in the first mold unit to cause the hot pressurized gas to be delivered to the mold cavity.

28.	(Currently Amended)	The method of claim 21, wherein the second passageway includes a perimeter portion and a distribution portion, the perimeter portion being be arranged to extend around a perimeter of[ the second mold unit to cause heat to be transferred from the heated second mold unit to the[ cool compressed air to establish the hot[ compressed air therefrom, and the distribution portion being in fluid  formed in the second mold unit to cause the hot pressurized gas to be delivered to the mold cavity.

30.	(Currently Amended)	The method of claim 21, wherein the first mold unit is formed to include a vent passageway in fluid connection with atmosphere surrounding the mold system and to include an array of vent holes formed in the first mold unit that are arranged to open into the vent passageway to cause the hot compressed air to be communicated from mold cavity to the vent passageway after the hot compressed air moves through the mold cavity. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide convective and/or conductive heating by a mold, including of an uncured blank comprised of insulation material and binder, and while it is generally known to supply heated air or gas to such a mold for such convective heating, including via a passageway provided within the mold toward an array of holes distributed throughout a portion of the mold defining a mold cavity, the prior art of record does not teach or fairly suggest these various features provided in the manner claimed among the claimed combination of steps and features, in particular whereby the claimed mold system with all claimed aspects thereof is provided, with heat being transferred as claimed to a cool compressed air introduced into the mold by causing the cool air to flow through the claimed passageway so that hot compressed air is formed by the mold itself, and with the hot compressed air in addition conductive heat provided by the mold causing the claimed binder to cure and establish a cured product therefrom.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742